


Exhibit 10.6

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this "Agreement"), dated as of March 30,
2011, is made by each of the Grantors referred to below, in favor of Emerald
Crest Management Company, LLC, a Delaware limited liability company, in its
capacity as agent for the Secured Parties referred to below (in such capacity,
together with its successors and assigns in such capacity, if any, the "Agent").

W I T N E S S E T H:

WHEREAS, S Squared, L.L.C., an Illinois limited liability company ("S Squared"),
Enversa Companies LLC, a Texas limited liability company ("Enversa" and,
together with S Squared, each a "Borrower" and, jointly, the "Borrowers"), each
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (each a "Guarantor" and
collectively, the "Guarantors", and together with the Borrowers and each other
Person that executes this Agreement or a supplement hereto and becomes an
"Additional Grantor" hereunder, each a "Grantor" and collectively, the
"Grantors"), Sovereign – Emerald Crest Capital Partners II, LP, and Pacific
Specialty Insurance Company (each a "Lender" and collectively, the "Lenders"),
and the Agent are parties to that certain Credit Agreement dated as of the date
hereof (such agreement, as amended, restated, supplemented or otherwise modified
from time to time, including any replacement agreement therefor, being
hereinafter referred to as the "Credit Agreement");

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
certain loans (the "Loans") to the Borrowers;

WHEREAS, it is a condition precedent to the Lenders making the Loans and
providing any other financial accommodation to the Borrowers pursuant to the
Credit Agreement that each Grantor shall have executed and delivered to the
Agent a pledge to the Agent, for the benefit of the Secured Parties, and the
grant to the Agent, for the benefit of the Secured Parties, of (a) a security
interest in and Lien on the outstanding shares of Capital Stock (as defined in
the Credit Agreement) and indebtedness from time to time owned by such Grantor
of each Person now or hereafter existing and in which such Grantor has any
interest at any time, and (b) a security interest in all other personal property
and fixtures of such Grantor; and

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Agent and the Lenders to make and maintain the Loans and
to provide other financial accommodations to the Borrowers pursuant to the
Credit Agreement, the Grantors hereby jointly and severally agree with the
Agent, for the benefit of the Secured Parties, as follows:

--------------------------------------------------------------------------------




SECTION 1.   Definitions.

(a)       Reference is hereby made to the Credit Agreement for a statement of
the terms thereof.  All capitalized terms used in this Agreement and the
recitals hereto which are defined in the Credit Agreement or in Article 8 or 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the "Code") and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Agent may otherwise determine.

(b)       The following terms shall have the respective meanings provided for in
the Code:  "Accounts", "Account Debtor", "Cash Proceeds", "Certificate of
Title", "Chattel Paper", "Commercial Tort Claim", "Commodity Account",
"Commodity Contracts", "Deposit Account", "Documents", "Electronic Chattel
Paper", "Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Record",
"Security Account", "Software", "Supporting Obligations" and "Tangible Chattel
Paper".

(c)       As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

"Additional Collateral" has the meaning specified therefor in Section 4(a)(i)
hereof.

"Certificated Entities" has the meaning specified therefor in Section 5(o)
hereof.

"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any Copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

"Existing Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

"Intellectual Property" means all U.S. and non-U.S. (i) published and
unpublished works of authorship (including, without limitation, computer
software), copyrights therein and thereto, and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof,
including, without limitation, all copyright registrations and applications
listed in Schedule II hereto (collectively, "Copyrights"); (ii) inventions,
discoveries, ideas and all patents, registrations, and applications therefor,
including, without limitation, divisions, continuations, continuations-in-part
and renewal applications, and all renewals, extensions and reissues, including,
without limitation, all patents and patent applications listed in Schedule II
hereto (collectively, "Patents"); (iii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a's, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names, and other
indicia of origin, all applications and registrations for all

2

--------------------------------------------------------------------------------




of the foregoing, and all goodwill associated therewith and symbolized thereby,
and all extensions, modifications and renewals of same, including, without
limitation, all trademark registrations and applications listed in Schedule II
hereto (collectively, "Trademarks"); (iv) confidential and proprietary
information, trade secrets and know-how, including, without limitation,
processes, schematics, databases, formulae, drawings, prototypes, models,
designs and customer lists (collectively, "Trade Secrets"); and (v) all other
intellectual property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including, without limitation, rights to
recover for past, present and future violations thereof (collectively, "Other
Proprietary Rights").

"Licenses" means the Copyright Licenses, the Patent Licenses and the Trademark
Licenses.

"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

"Pledged Debt" means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
Capital Stock, other equity interests, stock options and commodity contracts,
notes, debentures, bonds, promissory notes or other evidences of indebtedness
and all other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

"Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

"Pledged Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

"Pledged Shares" means (a) the shares of Capital Stock described in Schedule
VIII hereto, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, issued by the Persons described in
such Schedule VIII (the "Existing Issuers"), (b) the shares of Capital Stock at
any time and from time to time acquired by a Grantor of any and all Persons now
or hereafter existing (such Persons, together with the Existing Issuers, being
hereinafter referred to collectively as the "Pledged Issuers" and each
individually as a "Pledged Issuer"), whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, and (c) the
certificates representing such shares of Capital Stock, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, Instruments, Investment Property, financial assets,
securities, Capital Stock, other equity interests, stock options and commodity
contracts, notes, debentures, bonds, promissory notes or other evidences of
indebtedness and all other property (including, without limitation, any stock
dividend and any distribution in connection with a stock

3

--------------------------------------------------------------------------------




split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Capital Stock.

"Secured Parties" means, collectively, the Agent and the Lenders.

"Secured Obligations" has the meaning specified therefor in Section 3 hereof.

"Titled Collateral" means all Collateral for which the title to such Collateral
is governed by a Certificate of Title or certificate of ownership, including,
without limitation, all motor vehicles for which the title to such motor
vehicles is governed by a Certificate of Title or certificate of ownership.

"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements (including, without limitation, all Trademark Licenses described in
Schedule II hereto).

SECTION 2.   Grant of Security Interest .  As collateral security for the
payment, performance and observance of all of the Secured Obligations, each
Grantor hereby pledges and assigns to the Agent (and its agents and designees),
and grants to the Agent (and its agents and designees), for the benefit of the
Secured Parties, a continuing security interest in, all personal property and
Fixtures of such Grantor, wherever located and whether now or hereafter existing
and whether now owned or hereafter acquired, of every kind and description,
tangible or intangible, including, without limitation, the following (all being
collectively referred to herein as the "Collateral"):

(a)       all Accounts;

(b)       all Chattel Paper (whether tangible or electronic);

(c)       the Commercial Tort Claims specified on Schedule VI;

(d)       all Deposit Accounts, all cash, and all other property from time to
time deposited therein or otherwise credited thereto and the monies and property
in the possession or under the control of the Agent or any Lender or any
affiliate, representative, agent or correspondent of the Agent or any Lender;

(e)       all Documents;

(f)       all General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

(g)       all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

(h)       all Instruments (including, without limitation, all Promissory Notes);

4

--------------------------------------------------------------------------------




(i)       all Investment Property (including the Securities Accounts and
Commodity Accounts listed in more detail on Schedule IV attached hereto);

(j)        all Letter-of-Credit Rights;

(k)       all Pledged Interests;

(l)        all Supporting Obligations;

(m)      all other tangible and intangible personal property of such Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 hereof (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, Software, data and computer
programs in the possession or under the control of such Grantor or any other
Person from time to time acting for such Grantor that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 2 hereof or are otherwise necessary or helpful in the
collection or realization thereof; and

(n)       all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

in each case, howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, any of such Grantor's right, title or interest in any license to which such
Grantor is a party as of the date hereof or any of its right, title or interest
thereunder to the extent, but only to the extent, that such a grant would, under
the express terms of such license on the date hereof result in a breach of the
terms of, or constitute a default under, such license (other than to the extent
that any such term (A) has been waived or (B) would be rendered ineffective
pursuant to Section 9-408 of the Code or other applicable provisions of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided, that (1)
immediately upon the ineffectiveness, lapse, termination or waiver of any such
provision, the Collateral shall include, and such Grantor shall be deemed to
have granted a security interest in, all such right, title and interest as if
such provision had never been in effect and (2) the foregoing exclusion shall in
no way be construed so as to limit, impair or otherwise affect the Agent's
unconditional continuing security interest in and liens upon any rights or
interests of a Grantor in or to the proceeds of, or any monies due or to become
due under, any such license.

SECTION 3.   Security for Secured Obligations .  The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
"Secured Obligations"):

5

--------------------------------------------------------------------------------




(a)       the prompt payment by each Grantor, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by it in respect of the
Credit Agreement and/or the other Loan Documents, including, without limitation,
(i) all Obligations, (ii) in the case of a Guarantor, all amounts from time to
time owing by such Grantor in respect of its guaranty made pursuant to Article
XI of the Credit Agreement or under any other Guaranty to which it is a party,
including, without limitation, all obligations guaranteed by such Grantor, and
(iii) all interest, fees, commissions, charges, expense reimbursements,
indemnifications and all other amounts due or to become due under any Loan
Document (including, without limitation, all interest, fees, commissions,
charges, expense reimbursements, indemnifications and other amounts that accrue
after the commencement of any Insolvency Proceeding of any Loan Party, whether
or not the payment of such interest, fees, commissions, charges, expense
reimbursements, indemnifications and other amounts are unenforceable or are not
allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and

(b)       the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.

SECTION 4.   Delivery of the Pledged Interests.

(a)       (i)  All (i) promissory notes currently evidencing the Pledged Debt
shall be delivered to the Agent and (ii) all certificates currently representing
the Pledged Shares shall be delivered (within the meaning of Section 8-301 of
the Code) to the Agent on or prior to the execution and delivery of this
Agreement.  All other promissory notes, certificates and Instruments
constituting Pledged Interests from time to time (the "Additional Collateral")
shall be delivered to the Agent promptly upon, but in any event within fifteen
(15) days of, receipt thereof by or on behalf of any of the Grantors.  All such
promissory notes, certificates and Instruments shall be held by or on behalf of
the Agent pursuant hereto and shall be delivered in suitable form for transfer
by delivery or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
reasonably satisfactory to the Agent.  If any Pledged Interests consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, such Grantor shall cause the Agent (or its custodian,
nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by the Agent with respect to such securities without further consent
by such Grantor.  If any Pledged Interests consists of security entitlements,
such Grantor shall transfer such security entitlements to the Agent (or its
custodian, nominee or other designee), or cause the applicable securities
intermediary to agree that it will comply with entitlement orders by the Agent
without further consent by such Grantor.

(iii)      Within 15 days of the receipt by a Grantor of any Additional
Collateral, such Grantor shall deliver to the Agent a Pledge Amendment, duly
executed by such Grantor, in substantially the form of Exhibit A hereto (a
"Pledge Amendment"), in respect of such Additional Collateral.  Each Pledge
Amendment shall from and after delivery thereof constitute part of Schedules VII
and VIII hereto.  Each Grantor hereby authorizes the Agent to attach each Pledge
Amendment to this Agreement and agrees that all promissory notes, certificates
or Instruments listed on any Pledge Amendment delivered to the

6

--------------------------------------------------------------------------------




Agent shall for all purposes hereunder constitute Pledged Interests, and such
Grantor shall be deemed upon delivery thereof to have made the representations
and warranties set forth in Section 5 hereof with respect to such Additional
Collateral.

(b)       If any Grantor shall receive, by virtue of such Grantor's being or
having been an owner of any Pledged Interests, any (i) stock certificate
(including, without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other Instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Pledged Interests, or otherwise, (iii) dividends payable in
cash (except such dividends permitted to be retained by any such Grantor
pursuant to Section 7 hereof) or in securities or other property or (iv)
dividends, distributions, cash, Instruments, Investment Property and other
property in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, such
Grantor shall receive such stock certificate, promissory note, Instrument,
option, right, payment or distribution in trust for the benefit of the Agent,
shall segregate it from such Grantor's other property and shall deliver it
forthwith to the Agent, in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent as Pledged Interests and as further collateral security for the
Secured Obligations.

SECTION 5.   Representations and Warranties .  Each Grantor jointly and
severally represents and warrants as follows:

(a)       Schedule I hereto sets forth (i) the exact legal name of each Grantor,
(ii) the state or jurisdiction of organization of each Grantor, (iii) the type
of organization of each Grantor and (iv) the organizational identification
number of each Grantor or states that no such organizational identification
number exists.

(b)       This Agreement is, and each other Loan Document to which any Grantor
is or will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws.

(c)       There is no pending or, to the best knowledge of any Grantor,
threatened action, suit, proceeding or claim before any court or other
Governmental Authority or any arbitrator, or any order, judgment or award by any
court or other Governmental Authority or any arbitrator, that may adversely
affect the grant by any Grantor, or the perfection, of the security interest
purported to be created hereby in the Collateral, or the exercise by the Agent
of any of its rights or remedies hereunder.

(d)       All Equipment, Fixtures, Inventory and other Goods now existing are,
and all Equipment, Fixtures, Inventory and other Goods hereafter existing will
be, located at the addresses specified therefor in Schedule III hereto (as
amended, supplemented or otherwise modified from time to time in accordance with
Section 6(b)).  Each Grantor's chief place of business and chief executive
office, the place where such Grantor keeps its Records concerning

7

--------------------------------------------------------------------------------




Accounts and all originals of all tangible Chattel Paper, negotiable Documents
and Instruments are located at the addresses specified therefor in Schedule III
hereto (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof).  None of the Accounts is evidenced by
Promissory Notes or other Instruments.  Set forth in Schedule IV hereto is a
complete and accurate list, as of the date of this Agreement, of each Deposit
Account, Securities Account and Commodities Account of each Grantor, together
with the name and address of each institution at which each such Account is
maintained, the account number for each such Account and a description of the
purpose of each such Account.  Set forth in Schedule II hereto is (i) a complete
and correct list of each trade name used by each Grantor and (ii) the name of,
and each trade name used by, each Person from which such Grantor has acquired
any substantial part of the Collateral within five years of the date hereof.

(e)       Schedule II hereto sets forth a true and complete list of all Licenses
owned or used by each Grantor as the date hereof.  Each Grantor has delivered to
the Agent complete and correct copies of each such License, including all
schedules and exhibits thereto.  Each such License sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of any Grantor or any of its Affiliates in respect thereof.  Each License
now existing is, and each other License will be, the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any License by any such party has
occurred, nor does any defense, offset, deduction or counterclaim exist
thereunder in favor of any such party.  No party to any License has given any
Grantor notice of its intention to cancel, terminate or fail to renew any
License.

(f)       (i)  Each Grantor owns and controls, or otherwise possesses adequate
rights to use, all Intellectual Property necessary to conduct its business in
substantially the same manner as conducted as of the date hereof.  Schedule II
hereto sets forth a true and complete list of all issued, registered, renewed,
applied-for or otherwise material Intellectual Property owned or used by each
Grantor as of the date hereof.  All such Intellectual Property is valid,
subsisting and enforceable, has not been abandoned in whole or in part and is
not subject to any outstanding order, judgment or decree restricting its use or
adversely affecting any Grantor's rights thereto.  Except as set forth in
Schedule II hereto, no such Intellectual Property is the subject of any
licensing or franchising agreement.

(ii)      To the best of each Grantor's knowledge, no Grantor is violating or
has violated any Intellectual Property rights.  There are no suits, actions,
reissues, reexaminations, public protests, interferences, arbitrations,
mediations, oppositions, cancellations, Internet domain name dispute resolutions
or other proceedings (collectively, "Suits") pending, decided, or to the best of
each Grantor's knowledge, threatened or asserted, concerning any claim or
position that a Grantor or any of its indemnitees have violated any Intellectual
Property rights.  There are no Suits or claims pending, decided, or to the best
of each Grantor's knowledge, threatened or asserted, concerning the Intellectual
Property owned or controlled by a Grantor, and, to the best of each Grantor's
knowledge, no valid basis for any such Suits or claims exists.  There are no
Suits or claims pending, decided, or to the best of each Grantor's knowledge,
threatened or asserted, concerning the Licenses or the right of any Grantor to
use the Licenses, and no valid basis for any such Suits or claims exists.

8

--------------------------------------------------------------------------------




(g)       To the best of each Grantor's knowledge, none of the Other Proprietary
Rights or Trade Secrets of any Grantor have been used, divulged, disclosed or
appropriated to the detriment of such Grantor for the benefit of any other
Person other than such Grantor; no employee, independent contractor or agent of
any Grantor has misappropriated any Other Proprietary Rights or Trade Secrets of
any other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and no employee,
independent contractor or agent of any Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement, or contract relating an any way to
the protection, ownership, development, use or transfer of such Grantor's
Intellectual Property Collateral.

(h)       The Existing Issuers set forth in Schedule VIII identified as a
Subsidiary of a Grantor are each such Grantor's only Subsidiaries existing on
the date hereof.  The Pledged Shares have been duly authorized and validly
issued, are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  Except as
noted in Schedule VIII hereto, the Pledged Shares constitute 100% of the issued
shares of Capital Stock of the Pledged Issuers as of the date hereof.  All other
shares of Capital Stock constituting Pledged Interests will be duly authorized
and validly issued, fully paid and nonassessable.

(i)       The promissory notes currently evidencing the Pledged Debt have been,
and all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

(j)       The Grantors are and will be at all times the sole and exclusive
owners of, or otherwise have and will have adequate rights in, the Collateral
free and clear of any Lien except for the Permitted Liens.  No effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording or filing office except such
as may have been filed to perfect or protect any Permitted Lien.

(k)       The exercise by the Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
otherwise affecting any Grantor or any of its properties and will not result in,
or require the creation of, any Lien upon or with respect to any of its
properties.

(l)       Other than any approvals needed from the FCC and other regulatory
agencies with regards to the transfer of ownership for Phone Services & More,
L.L.C. and T2 Communications, L.L.C., no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person, is required for (i) the due execution, delivery and performance by
any Grantor of this Agreement, (ii) the grant by any Grantor of the security
interest purported to be created hereby in the Collateral or (iii) the exercise
by the Agent of any of its rights and remedies hereunder, except, in the case of
this clause (iii), as may be required in connection with any sale of any Pledged
Interests by laws

9

--------------------------------------------------------------------------------




affecting the offering and sale of securities generally.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person, is required for the perfection of the security
interest purported to be created hereby in the Collateral, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto, all of
which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property and Licenses, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit B hereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C) with respect to the
perfection of the security interest created hereby in foreign Intellectual
Property and Licenses, for registrations and filings in jurisdictions located
outside of the United States and covering rights in such jurisdictions relating
to such foreign Intellectual Property and Licenses, (D) with respect to the
perfection of the security interest created hereby in Titled Collateral, for the
submission of an appropriate application requesting that the Lien of the Agent
be noted on the Certificate of Title or certificate of ownership, completed and
authenticated by the applicable Grantor, together with the Certificate of Title
or certificate of ownership, with respect to such Titled Collateral, to the
appropriate Governmental Authority, (E) with respect to any action that may be
necessary to obtain control of Collateral constituting Deposit Accounts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights, the
taking of such actions, and (F) the Agent's having possession of all Documents,
Chattel Paper, Instruments and cash constituting Collateral (subclauses (A),
(B), (C), (D), (E) and (F), each a "Perfection Requirement" and collectively,
the "Perfection Requirements").

(m)       This Agreement creates a legal, valid and enforceable security
interest in favor of the Agent, for the benefit of the Secured Parties, in the
Collateral, as security for the Secured Obligations.  The Perfection
Requirements result in the perfection of such security interests.  Such security
interests are, or in the case of Collateral in which any Grantor obtains rights
after the date hereof, will be, perfected, first priority security interests,
subject in priority only to the Permitted Liens that, pursuant to the definition
of the term "Permitted Liens", are not prohibited from being prior to the Liens
in favor of the Agent, for the benefit of the Secured Parties.  Such Perfection
Requirements and all other action necessary or desirable to perfect and protect
such security interest have been duly made or taken, except for (i) the Agent's
having possession of all Instruments, Documents, Chattel Paper and cash
constituting Collateral after the date hereof, and (ii) the Agent's having
control of all Deposit Accounts, Electronic Chattel Paper, Investment Property
or Letter-of-Credit Rights constituting Collateral after the date hereof, and
(iii) the other filings and recordations and actions described in Section 5(l)
hereof.

(n)       As of the date hereof, no Grantor holds any Commercial Tort Claims or
is aware of any such pending claims, except for such claims described in
Schedule VI.

(o)       With respect to each Grantor and its Subsidiaries that is a
partnership or a limited liability company, each such Person has irrevocably
opted into (and has caused each of its Subsidiaries that is a partnership or a
limited liability company, and a Pledged Issuer to opt into) Article 8 of the
Uniform Commercial Code (collectively, the "Certificated Entities").  Such
interests are securities for purposes of Article 8 of any relevant Uniform

10

--------------------------------------------------------------------------------




Commercial Code.  With respect to each Grantor and its Subsidiaries that is a
partnership or a limited liability and is not a Certificated Entity, the
partnership interests or membership interests of each such Person is not
(A) dealt in or traded on securities exchanges or in securities markets,
(B) securities for purposes of Article 8 of any relevant Uniform Commercial
Code, (C) investment company securities within the meaning of Section 8-103 of
any relevant Uniform Commercial Code and (D) evidenced by a certificate.  Such
partnership interests or membership interests constitute General Intangibles.

(p)       With respect to U.S. Patent No. 5,946,623 (the "Ranger Patent"), S
Squared (and only S Squared) represents and warrants that (i) the Ranger Patent
is not now and has not been the subject of any litigation or other legal
proceedings; (ii) S Squared has received any notice from any third party
challenging the validity of the Ranger Patent; (iii) no licensee under the
Ranger Patent has made a claim that the Ranger Patent is invalid or not
infringed by the activities of the licensee; (iv) no licensee under the Ranger
Patent is in material default under its license and each licensee under the
Ranger Patent is current in all royalty payments due under its license; and (v)
other than the disclosures made by Grantors to Agent regarding various cellular
operators' potential infringement of the Ranger Patent, S Squared is not aware
of any additional infringement of the Ranger Patent by any unlicensed person.

(q)       Attached hereto as Schedule IX is a complete (i) list of all Persons
that have received licenses of the Ranger Patent; (ii) list of the licenses of
the Ranger Patent that are currently in effect; (iii) list of the licenses that
have terminated or have expired or that S Squared has received notice of
termination or that, per the terms of the license, are set to expire before the
expiration of the Ranger Patent, and the date of termination or expiration; and
(iv) schedule of the annual earned royalties paid by each licensee of the Ranger
Patent in the last five years.  S Squared (and only S Squared) represents and
warrants that the information contained in Schedule IX is accurate and complete
in all respects.

SECTION 6.   Covenants as to the Collateral.  So long as any of the Secured
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Commitment under the Credit Agreement, unless the Agent shall otherwise
consent in writing:

(a)       Further Assurances.  Each Grantor will at its expense, at any time and
from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Agent may request in order (i) to perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby;
(ii) to enable the Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral; or (iii) otherwise to effect the
purposes of this Agreement, including, without limitation:  (A) marking
conspicuously all Chattel Paper, Instruments and Licenses and, at the request of
the Agent, all of its Records pertaining to the Collateral with a legend, in
form and substance satisfactory to the Agent, indicating that such Chattel
Paper, Instrument, License or Collateral is subject to the security interest
created hereby, (B) if any Account shall be evidenced by a Promissory Note or
other Instrument or Chattel Paper, delivering and pledging to the Agent such
Promissory Note, other Instrument or Chattel Paper, duly endorsed and
accompanied by executed instruments of transfer or assignment, all in form and
substance satisfactory to the Agent, (C) executing and filing (to the extent, if
any, that such Grantor's signature is required thereon) or authenticating the
filing of, such financing or

11

--------------------------------------------------------------------------------




continuation statements, or amendments thereto, (D) with respect to Intellectual
Property hereafter existing and not covered by an appropriate security interest
grant, the executing and recording in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, appropriate
instruments granting a security interest, as may be necessary or desirable or
that the Agent may request in order to perfect and preserve the security
interest purported to be created hereby, (E) delivering to the Agent irrevocable
proxies in respect of the Pledged Interests, (F) furnishing to the Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the Agent
may reasonably request, all in reasonable detail, (G) to the extent required by
the terms of the Credit Agreement, if any Collateral shall be in the possession
of a third party, notifying such Person of the Agent's security interest created
hereby and obtaining a written agreement, in form and substance satisfactory to
the Agent, providing access to such Collateral in order to remove such
Collateral from such premises during an un-cured Event of Default and
acknowledging that such Person holds possession of the Collateral for the
benefit of the Agent, (H) if at any time after the date hereof, any Grantor
acquires or holds any Commercial Tort Claim, immediately notifying the Agent in
a writing signed by such Grantor setting forth a brief description of such
Commercial Tort Claim and granting to the Agent a security interest therein and
in the "Net Proceeds" (defined as gross proceeds of claim less the amount that
represents reasonable attorney's fees, expenses and costs of the litigation in
pursuing said Commercial Tort Claim) thereof, which writing shall incorporate
the provisions hereof and shall be in form and substance satisfactory to the
Agent, (I) upon the acquisition after the date hereof by any Grantor of any
Titled Collateral (other than Equipment that is subject to a purchase money
security interest permitted by Section 7.02(a) of the Credit Agreement),
immediately notifying the Agent of such acquisition, setting forth a description
of the Titled Collateral acquired and a good faith estimate of the current value
of such Titled Collateral, and if so requested by the Agent, immediately causing
the Agent to be listed as the lienholder on such Certificate of Title or
certificate of ownership and delivering evidence of the same to the Agent, and
(I) taking all actions required by law in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction.  No
Grantor shall take or fail to take any action which would in any manner impair
the validity or enforceability of the Agent's security interest in and Lien on
any Collateral.

(b)       Location of Equipment and Inventory.  Each Grantor will keep the
Equipment and Inventory (other than Equipment and Inventory sold in the ordinary
course of business in accordance with Section 6(h) hereof) at the locations
specified in Schedule III hereto or, upon not less than thirty (30) days' prior
written notice to the Agent accompanied by a new Schedule III hereto indicating
each new location of the Equipment and Inventory, at such other locations in the
continental United States as the Grantors may elect, provided that (i) all
action has been taken to grant to the Agent a perfected, first priority security
interest in such Equipment and Inventory (subject in priority only to Permitted
Liens that, pursuant to the definition of the term "Permitted Liens", are not
prohibited from being prior to the Liens in favor of the Agent), for the benefit
of the Secured Parties, and (ii) the Agent's rights in such Equipment and
Inventory, including, without limitation, the existence, perfection and priority
of the security interest created hereby in such Equipment and Inventory, are not
adversely affected thereby.

(c)       Condition of Equipment.  Each Grantor will maintain or cause the
Equipment which is necessary or useful in the proper conduct of its business to
be maintained

12

--------------------------------------------------------------------------------




and preserved in good condition, repair and working order as when acquired and
in accordance with any manufacturer's manual, ordinary wear and tear excepted,
and will forthwith, or in the case of any loss or damage to any Equipment
promptly after the occurrence thereof, make or cause to be made all repairs,
replacements and other improvements in connection therewith which are necessary
or desirable, consistent with past practice, or which the Agent may reasonably
request to such end.

(d)       Taxes, Etc.  Each Grantor jointly and severally agrees to pay promptly
when due all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent otherwise
provided in the Credit Agreement.

(e)       Insurance.  Each Grantor will, at its own expense, maintain insurance
with respect to the Collateral in accordance with the terms of the Credit
Agreement.  Each Grantor will, if so requested by the Agent, deliver to the
Agent original or duplicate insurance policies and, as often as the Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Each Grantor will also, at the request of the Agent, execute
and deliver instruments of assignment of such insurance policies and cause the
respective insurers to acknowledge notice of such assignment.

(f)       Provisions Concerning the Accounts and the Licenses.

(i)       Each Grantor will, except as otherwise provided in this
subsection (f), continue to collect, at its own expense, all amounts due or to
become due under the Accounts.  In connection with such collections, each
Grantor may (and, at the Agent's direction, will) take such action as such
Grantor (or, if applicable, the Agent) may deem necessary or advisable to
enforce collection or performance of the Accounts; provided, however, that the
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to notify the Account Debtors or obligors
under any Accounts of the assignment of such Accounts to the Agent and to direct
such Account Debtors or obligors to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Agent or its designated agent
and, upon such notification and at the expense of such Grantor and to the extent
permitted by law, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done.  After receipt by any Grantor
of a notice from the Agent that the Agent has notified, intends to notify, or
has enforced or intends to enforce a Grantor's rights against the Account
Debtors or obligors under any Accounts as referred to in the proviso to the
immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by such Grantor in respect of the Accounts shall be
received in trust for the benefit of the Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the Agent
or its designated agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and either (x) credited to the Loan
Account so long as no Event of Default shall have occurred and be continuing or
(y) if any Event of Default shall have occurred and be continuing, applied as
specified in Section 9(d) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any Account Debtor or obligor thereof or allow any credit or discount thereon.
 In addition, upon the occurrence and during the continuance of an Event of
Default, the Agent

13

--------------------------------------------------------------------------------




may (in its sole and absolute discretion) direct any or all of the banks and
financial institutions with which any Grantor either maintains a Deposit Account
or a lockbox or deposits the proceeds of any Accounts to send immediately to the
Agent or its designated agent by wire transfer (to such account as the Agent
shall specify, or in such other manner as the Agent shall direct) all or a
portion of such securities, cash, investments and other items held by such
institution.  Any such securities, cash, investments and other items so received
by the Agent or its designated agent shall (in the sole and absolute discretion
of the Agent) be held as additional Collateral for the Secured Obligations or
distributed in accordance with Section 9 hereof.

(ii)       Upon the occurrence and during the continuance of any breach or
default under any License by any party thereto other than a Grantor, (A) the
relevant Grantor will, promptly after obtaining knowledge thereof, give the
Agent written notice of the nature and duration thereof, specifying what action,
if any, it has taken and proposes to take with respect thereto, (B) no Grantor
will, without the prior written consent of the Agent, declare or waive any such
breach or default or affirmatively consent to the cure thereof or exercise any
of its remedies in respect thereof, and (C) each Grantor will, upon written
instructions from the Agent and at such Grantor's expense, take such action as
the Agent may deem necessary or advisable in respect thereof.

(iii)       Each Grantor will, at its expense, promptly deliver to the Agent a
copy of each notice or other communication received by it by which any other
party to any License (A) declares a breach or default by a Grantor of any
material term thereunder, (B) terminates such License or (C) purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

(iv)       Each Grantor will exercise promptly and diligently each and every
right which it may have under each License (other than any right of termination)
and will duly perform and observe in all respects all of its obligations under
each License and will take all action necessary to maintain the Licenses in full
force and effect.  No Grantor will, without the prior written consent of the
Agent, cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any License.

(g)       Provisions Concerning the Pledged Interests.  Each Grantor will:

(i)       at the Grantors' joint and several expense, promptly deliver to the
Agent a copy of each notice or other communication received by it in respect of
the Pledged Interests;

(ii)       at the Grantors' joint and several expense, defend the Agent's right,
title and security interest in and to the Pledged Interests against the claims
of any Person;

(iii)       not make or consent to any amendment or other modification or waiver
with respect to any Pledged Interests or enter into any agreement or permit to
exist any restriction with respect to any Pledged Interests other than pursuant
to the Loan Documents; and

14

--------------------------------------------------------------------------------




(iv)       not permit the issuance of (A) any additional shares of any class of
Capital Stock of any Pledged Issuer, (B) any securities convertible voluntarily
by the holder thereof or automatically upon the occurrence or non-occurrence of
any event or condition into, or exchangeable for, any such shares of Capital
Stock or (C) any warrants, options, contracts or other commitments entitling any
Person to purchase or otherwise acquire any such shares of Capital Stock.

(h)       Transfers and Other Liens.

(i)       Except to the extent expressly permitted by Section 7.02(c) of the
Credit Agreement, no Grantor will sell, assign (by operation of law or
otherwise), lease, license, exchange or otherwise transfer or dispose of any of
the Collateral.

(ii)       Except to the extent expressly permitted by Section 7.02(a) of the
Credit Agreement, no Grantor will create, suffer to exist or grant any Lien upon
or with respect to any Collateral.

(iii)       Woodland Holdings and Parent shall not permit any of the Companies
to incur indebtedness or create, suffer to exist or grant any Lien.

(i)       Intellectual Property.

(i)       Each Grantor who owns Intellectual Property has duly executed and
delivered the applicable Grant of a Security Interest in the form attached
hereto as Exhibit B.

(ii)       Each Grantor (either itself or through its licensees or its
sublicensees) agrees that it will not do any act or omit to do any act whereby
any Patent that is used in the conduct of such Grantor's business may become
invalidated or dedicated to the public, and agrees that it shall continue to
mark any products covered by a Patent with the relevant patent number as
necessary to establish and preserve its rights under applicable patent laws.

(iii)       Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark used in the conduct of such Grantor's
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of U.S. or non-U.S. registration to the extent necessary to establish and
preserve its rights under applicable law and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights.

(iv)       Each Grantor (either itself or through its licensees or sublicensees)
will, for each of its work covered by a Copyright, continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as necessary to establish and preserve its rights under applicable
copyright laws.

(v)       Each Grantor shall notify the Agent promptly if it knows or has reason
to know that any Intellectual Property used in the conduct of its business may
become

15

--------------------------------------------------------------------------------




abandoned, lost or dedicated to the public, or of any final adverse
determination (including the institution of, or any such determination in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office of any country) regarding such
Grantor's ownership of any Intellectual Property, its right to register the
same, or its right to keep and maintain the same.

(vi)       In the event that any Grantor (i) files an application or
registration for any Intellectual Property with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, either itself or through any agent, employee,
licensee or designee or (ii) obtains rights to or develops any new Intellectual
Property (including, without limitation, if a patent shall be issued in respect
of the patent application currently pending on behalf of Tiny Dial, LLC) or any
reissue, division, continuation, renewal, extension or continuation-in-part of
any existing Intellectual Property, whether pursuant to any license or
otherwise; the provisions of Section 2 hereof shall automatically apply thereto
and such Grantor shall give to the Agent prompt notice thereof, and, upon
request of the Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Agent may reasonably request to evidence the Agent's
security interest in such Intellectual Property, and each Grantor hereby
appoints the Agent as its attorney-in-fact to execute and file such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

(vii)       Each Grantor will take all necessary steps that are consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each application relating to the
Intellectual Property of such Grantor (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is used in the conduct of any Grantor's business
as conducted or proposed to be conducted, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.

(viii)       In the event that any Grantor has reason to believe that any
Collateral consisting of Intellectual Property used in the conduct of any
Grantor's business has been infringed, misappropriated or diluted by a third
party, such Grantor shall promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral and promptly shall notify the
Agent of the initiation of such suit.  Notwithstanding the foregoing, no Grantor
shall threaten, file or initiate any action, suit or other legal proceeding of
any kind concerning or relating to any alleged infringement, misappropriation or
dilution of the Ranger Patent without first obtaining the express consent of
Lenders, which shall not be unreasonably withheld.

(ix)       Upon and during the continuance of an Event of Default, (i) no
Grantor shall abandon or otherwise permit any Intellectual Property to become
invalid and (ii) each Grantor shall use its best efforts to obtain all requisite
consents or approvals by the

16

--------------------------------------------------------------------------------




licensor of each License that constitutes Collateral owned by such Grantor to
effect the assignment of all such Grantor's right, title and interest thereunder
to the Agent or its designee.

(x)       Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Agent may
reasonably request to evidence the Agent's security interest hereunder in such
Intellectual Property and the General Intangibles of such Grantor relating
thereto or represented thereby, each Grantor hereby appoints the Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

(xi)       Each Grantor agrees, at its own expense, as soon as practicable after
the date hereof, to make such filings and to take such other actions as are
reasonably necessary in each non-U.S. jurisdiction in which such Grantor owns
any Intellectual Property in order to perfect the Security Interest with respect
to such Intellectual Property in such jurisdiction, provided that no Grantor
shall be obligated to make any such filing or to take any such other action
where the Agent and the Borrower agree that the cost of such filing or action
exceeds the value of the security afforded thereby.

(j)       Titled Collateral.

(i)       Each Grantor shall (A) cause all Collateral, now owned or hereafter
acquired by such Grantor, which under applicable law are required to be
registered, to be properly registered in the name of such Grantor, (B) cause all
Titled Collateral to be properly titled in the name of such Grantor, and if
requested by the Agent, with the Agent's Lien noted thereon, and (C) if
requested by the Agent, promptly deliver to the Agent (or its custodian, nominee
or other designee) originals of all such Certificates of Title or certificates
of ownership for such Titled Collateral, with the Agent's Lien noted thereon.

(ii)       Upon the acquisition after the date hereof by any Grantor of any
Titled Collateral, such Grantor shall immediately notify the Agent of such
acquisition, set forth a description of such Titled Collateral acquired and a
good faith estimate of the current value of such Titled Collateral, and if so
requested by the Agent, immediately deliver to the Agent (or its custodian,
nominee or other designee) originals of the Certificates of Title or
certificates of ownership for such Titled Collateral, together with the
manufacturer's statement of origin, and an application duly executed by such
Grantor to evidence the Agent's Lien thereon.

(iii)       Each Grantor hereby appoints the Agent (and each of its custodians,
nominees and other designees) as its attorney-in-fact, effective the date hereof
and terminating upon the termination of this Agreement, for the purpose of (A)
executing on behalf of such Grantor title or ownership applications for filing
with appropriate state agencies to enable Titled Collateral now owned or
hereafter acquired by such Grantor to be retitled and the Agent listed as
lienholder thereof, (B) filing such applications with such state agencies, and
(C) executing such other documents and instruments on behalf of, and taking such
other action in the name of, such Grantor as the Agent (or its custodian,
nominee or other designee) may deem necessary or advisable to accomplish the
purposes hereof (including, without limitation, for the purpose of creating in
favor of the Agent a perfected Lien on such Titled Collateral and

17

--------------------------------------------------------------------------------




exercising the rights and remedies of the Agent hereunder).  This appointment as
attorney-in-fact is coupled with an interest and is irrevocable until the date
on which all of the Secured Obligations have been indefeasibly paid in full in
cash after the termination of each Lender's Commitment and each of the Loan
Documents.

(iv)       With respect to motor vehicles, any certificates of title or
ownership delivered pursuant to the terms hereof shall be accompanied by
odometer statements for each motor vehicle covered thereby.

(v)       So long as no Event of Default shall have occurred and be continuing,
upon the request of any Grantor, the Agent (or its custodian, nominee or other
designee) shall execute and deliver to such Grantor such instruments as such
Grantor shall reasonably request to remove the notation of the Agent as
lienholder on any Certificate of Title or certificate of ownership for any
Titled Collateral; provided that any such instruments shall be delivered, and
the release effective, only upon receipt by the Agent of a certificate from such
Grantor stating that the Titled Collateral, the Lien on which is to be released,
is to be sold in accordance with the terms of the Credit Agreement or has
suffered a casualty loss (with title thereto passing to the casualty insurance
company therefor in settlement of the claim for such loss), the amount that such
Grantor will receive as sale proceeds or insurance proceeds and whether or not
such sale proceeds or insurance proceeds are required by the Credit Agreement to
be paid to the Agent to be applied to the Secured Obligations and, to the extent
required by the Credit Agreement, any proceeds of such sale or casualty loss
shall be paid to the Agent hereunder to be applied to the Secured Obligations in
accordance with the terms of the Credit Agreement.

(k)       Control.  Each Grantor hereby agrees to take any or all action that
may be necessary or desirable or that the Agent may request in order for the
Agent to obtain control in accordance with Sections 9-104, 9-105, 9-106, and
9-107 of the Code with respect to the following Collateral:  (i) Electronic
Chattel Paper, (ii) Investment Property and (iii) Letter-of-Credit Rights.  Each
Grantor hereby acknowledges and agrees that any agent or designee of the Agent
shall be deemed to be a "secured party" with respect to the Collateral under the
control of such agent or designee for all purposes.

(l)       Records; Inspection and Reporting.  

(i)        Each Grantor shall keep adequate records concerning the Accounts,
Chattel Paper and Pledged Interests.  Each Grantor shall permit the Agent, or
any agents or representatives thereof or such professionals or other Persons as
the Agent may designate, subject to the same notice, frequency and cost
limitations as set forth in Section 4.01 of the Credit Agreement, (A) to examine
and make copies of and abstracts from such Grantor's books and records, (B) to
visit and inspect its properties, (C) to verify materials, leases, notes,
Accounts, Inventory and other assets of such Grantor from time to time, (D) to
conduct audits, physical counts, appraisals and/or valuations, Phase I and Phase
II Environmental Site Assessments or examinations at the locations of such
Grantor and (E) to discuss such Grantor's affairs, finances and accounts with
any of its directors, Authorized Officers of Parent,  independent accountants or
its legal representatives, in each case as provided in the Credit Agreement.
 The foregoing notwithstanding, at any time when an Event of Default exists,
Agent

18

--------------------------------------------------------------------------------




shall be entitled to conduct the herein described examinations, inspections,
verifications, audits and discussions as frequently as Agent deems prudent,
without the requirement for prior notice to Grantors, and Grantors shall be
responsible for the full cost and expenses incurred by Agent in conducting such
examinations, inspections, verifications, audits and discussions, as provided in
Section 4.01 of the Credit Agreement.  




(ii)        Except as otherwise expressly permitted by Section 7.02(l) of the
Credit Agreement, no Grantor shall, without the prior written consent of the
Agent, change (A) its name, identity or organizational structure, (B) its
jurisdiction of incorporation or organization as set forth in Schedule I hereto
or (C) its chief executive office as set forth in Schedule III hereto.  Each
Grantor shall immediately notify the Agent upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number.

(m)       Partnership and Limited Liability Company Interest.  Except with
respect to partnership interests and membership interests evidenced by a
certificate, which certificate has been pledged and delivered to the Agent
pursuant to Section 4 hereof, no Grantor that is a partnership or a limited
liability company shall, nor shall any Grantor with any Subsidiary that is a
partnership or a limited liability company, permit such partnership interests or
membership interests to (i) be dealt in or traded on securities exchanges or in
securities markets, (ii) become a security for purposes of Article 8 of any
relevant Uniform Commercial Code, (iii) become an investment company security
within the meaning of Section 8-103 of any relevant Uniform Commercial Code or
(iv) be evidenced by a certificate.  Each Grantor agrees that such partnership
interests or membership interests shall constitute General Intangibles.

(n)       Winding Up of the PSM and T2.  As set forth in the Settlement
Agreement, Agent and Lender acknowledge that Woodland Holdings and Parent shall
have the option to terminate the existence of PSM and T2 at their sole
discretion.  Within 15 days following the termination of the existence of either
such company, Woodland Holdings or Parent shall provide to Agent evidence
satisfactory to Agent concerning the termination of the existence of such
company and the payment (or the provision for future payment or performance) by
such company of all of its debts and other obligations.

SECTION 7.   Voting Rights, Dividends, Etc. in Respect of the Pledged Interests.

(a)       So long as no Event of Default shall have occurred and be continuing:

(i)       each Grantor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement, the Credit Agreement or the other Loan Documents;
provided, however, that (A) each Grantor will give the Agent at least 5 Business
Days' notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right that could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral or the creation, perfection and priority of the Agent's Lien;
and (B) none of the Grantors will exercise or refrain from exercising any such
right, as the case may be, if the Agent gives a Grantor notice that, in the
Agent's judgment, such action (or

19

--------------------------------------------------------------------------------




inaction) could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Agent's Lien; and

(ii)       each of the Grantors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Credit Agreement (each of the Grantors acknowledging
that the Credit Agreement places certain restrictions on the payment and receipt
of such amounts, in addition to the restrictions set forth in this Agreement);
provided, however, that any and all (A) dividends and interest paid or payable
other than in cash in respect of, and Instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Interests, (B) dividends and other distributions paid or payable in cash
in respect of any Pledged Interests in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, and (C) cash paid, payable or otherwise distributed
in redemption of, or in exchange for, any Pledged Interests, together with any
dividend, interest or other distribution or payment which at the time of such
payment was not permitted by the Credit Agreement, shall be, and shall forthwith
be delivered to the Agent, to hold as Pledged Interests and shall, if received
by any of the Grantors, be received in trust for the benefit of the Agent, shall
be segregated from the other property or funds of the Grantors, and shall be
forthwith delivered to the Agent in the exact form received with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent as Pledged Interests and as further collateral security for the
Secured Obligations; and

(iii)       the Agent will execute and deliver (or cause to be executed and
delivered) to a Grantor all such proxies and other instruments as such Grantor
may reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7(a)(i) hereof and to receive the dividends, interest and/or other distributions
which it is authorized to receive and retain pursuant to Section 7(a)(ii)
hereof.

(b)       Upon the occurrence and during the continuance of an Event of Default:

(i)       all rights of each Grantor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) hereof, and to receive the dividends, distributions, interest and other
payments that it would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) hereof, shall cease, and all such rights shall thereupon become
vested in the Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Pledged Interests
such dividends, distributions and interest payments;

(ii)       the Agent is authorized to notify each debtor with respect to the
Pledged Debt to make payment directly to the Agent (or its designee) and may
collect any and all moneys due or to become due to any Grantor in respect of the
Pledged Debt, and each of the Grantors hereby authorizes each such debtor to
make such payment directly to the Agent (or its designee) without any duty of
inquiry;

20

--------------------------------------------------------------------------------




(iii)       without limiting the generality of the foregoing, the Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged
Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

(iv)       all dividends, distributions, interest and other payments that are
received by any of the Grantors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Agent, shall be
segregated from other funds of the Grantors, and shall be forthwith paid over to
the Agent as Pledged Interests in the exact form received with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent as Pledged Interests and as further collateral security for the
Secured Obligations.

SECTION 8.   Additional Provisions Concerning the Collateral .

(a)       To the maximum extent permitted by applicable law, and for the purpose
of taking any action that the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, each Grantor hereby (i) authorizes
the Agent, in furtherance of the rights granted herein, to execute any such
agreements, instruments or other documents in such Grantor's name and to file
such agreements, instruments or other documents in such Grantor's name and in
any appropriate filing office, (ii) authorizes the Agent at any time and from
time to time to file, one or more financing or continuation statements and
amendments thereto, relating to the Collateral (including, without limitation,
any such financing statements that (A) describe the Collateral as "all assets"
or "all personal property" (or words of similar effect) or that describe or
identify the Collateral by type or in any other manner as the Agent may
determine, regardless of whether any particular asset of such Grantor falls
within the scope of Article 9 of the Uniform Commercial Code or whether any
particular asset of such Grantor constitutes part of the Collateral, and (B)
contain any other information required by Part 5 of Article 9 of the Code for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including, without limitation, whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor) and (iii) ratifies such
authorization to the extent that the Agent has filed any such financing
statements, continuation statements, or amendments thereto, prior to the date
hereof.  A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

(b)       Each Grantor hereby irrevocably appoints the Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, and with full power of
substitution, from time to time in the Agent's discretion upon the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of a Grantor
under Section 6

21

--------------------------------------------------------------------------------




hereof and Section 7(a) hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Agent pursuant to the Credit
Agreement, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other Instruments, Documents and Chattel Paper in connection with clause (i) or
(ii) above, (iv) to receive, endorse and collect all Instruments made payable to
such Grantor representing any dividend, interest payment or other distribution
in respect of any Pledged Interests and to give full discharge for the same, (v)
to file any claims or take any action or institute any proceedings which the
Agent may deem necessary or desirable for the collection of any Collateral or
otherwise to enforce the rights of the Agent and the Lenders with respect to any
Collateral, (vi) to execute assignments, licenses and other documents to enforce
the rights of the Agent and the Lenders with respect to any Collateral, (vii) to
pay or discharge taxes or Liens levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Agent in its sole discretion, and
such payments made by the Agent to become Obligations of such Grantor to the
Agent, due and payable immediately without demand, and (viii) to sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, assignments, verifications and notices in connection with
Chattel Paper and other documents relating to the Collateral.  This power is
coupled with an interest and is irrevocable until the date on which all of the
Secured Obligations have been indefeasibly paid in full in cash after the
termination of each Lender's Commitment and each of the Loan Documents.

(c)       For the purpose of enabling the Agent to exercise rights and remedies
hereunder, at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies upon the occurrence and during the continuance of an Event
of Default, and for no other purpose, each Grantor hereby (i) grants to the
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, assign, license or
sublicense any Intellectual Property now or hereafter owned by any Grantor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof; and (ii)
assigns to the Agent, to the extent assignable, all of its rights to any
Intellectual Property now or hereafter licensed or used by any Grantor.
 Notwithstanding anything contained herein to the contrary, but subject to the
provisions of the Credit Agreement that limit the right of a Grantor to dispose
of its property and Section 6(i) hereof, so long as no Event of Default shall
have occurred and be continuing, each Grantor may exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of its business.  In
furtherance of the foregoing, unless an Event of Default shall have occurred and
be continuing, the Agent shall from time to time, upon the request of a Grantor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, which such Grantor shall have certified are appropriate (in
such Grantor's judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property).  Further, upon the date on which all of the
Secured Obligations have been indefeasibly paid in full in cash after the
termination of each Lender's Commitment and each of the Loan Documents, the
Agent (subject to Section 13(e) hereof) shall release and reassign to the
Grantors all of the Agent's right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever and at the Grantors' sole expense.  The

22

--------------------------------------------------------------------------------




exercise of rights and remedies hereunder by the Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by any
Grantor in accordance with the second sentence of this clause (c).  Each Grantor
hereby releases the Agent from any claims, causes of action and demands at any
time arising out of or with respect to any actions taken or omitted to be taken
by the Agent under the powers of attorney granted herein other than actions
taken or omitted to be taken through the Agent's gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

(d)       If any Grantor fails to perform any agreement or obligation contained
herein, the Agent may itself perform, or cause performance of, such agreement or
obligation, in the name of such Grantor or the Agent, and the expenses of the
Agent incurred in connection therewith shall be jointly and severally payable by
the Grantors pursuant to Section 10 hereof and shall be secured by the
Collateral.

(e)       The powers conferred on the Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Other than the exercise of reasonable care to assure the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral and shall be
relieved of all responsibility for any Collateral in its possession upon
surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct).  The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Agent accords its own property, it being understood that the
Agent shall not have responsibility for ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Agent has or is deemed to have
knowledge of such matters.  The Agent shall not be liable or responsible for any
loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee or other agent or bailee selected by the Agent in
good faith.

(f)       Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise in respect of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Agent of any of its rights hereunder shall not release any Grantor from any of
its obligations under the Licenses or otherwise in respect of the Collateral,
and (iii) the Agent shall not have any obligation or liability by reason of this
Agreement under the Licenses or otherwise in respect of the Collateral, nor
shall the Agent be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

(g)       The Agent may at any time in its discretion (i) without notice to any
Grantor, transfer or register in the name of the Agent or any of its nominees
any or all of the Pledged Interests, subject only to the revocable rights of
such Grantor under Section 7(a) hereof, and (ii) exchange certificates or
Instruments constituting Pledged Interests for certificates or Instruments of
smaller or larger denominations.

23

--------------------------------------------------------------------------------




SECTION 9.   Remedies Upon Default .  If any Event of Default shall have
occurred and be continuing:

(a)       The Agent may exercise in respect of the Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the Code,
so long as such exercise is in a commercially reasonable manner (whether or not
the Code applies to the affected Collateral), and also may (i) take absolute
control of the Collateral, including, without limitation, transfer into the
Agent's name or into the name of its nominee or nominees (to the extent the
Agent has not theretofore done so) and thereafter receive, for the benefit of
the Agent and the Lenders, all payments made thereon, give all consents, waivers
and ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Agent forthwith, assemble all or part of the Collateral as directed by the Agent
and make it available to the Agent at a place or places to be designated by the
Agent that is reasonably convenient to both parties, and the Agent may enter
into and occupy any premises owned or leased by any Grantor where the Collateral
or any part thereof is located or assembled for a reasonable period in order to
effectuate the Agent's rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below or as provided by law, and without any
obligation to prepare or process the Collateral for sale (A) sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent's offices, at any exchange or broker's board or elsewhere, for cash,
on credit or for future delivery, and at such price or prices and upon such
other terms as the Agent may determine, provided such sale is conducted on
commercially reasonable terms and/or (B) lease, license or otherwise dispose of
the Collateral or any part thereof upon such terms as the Agent may deem
commercially reasonable.  Each Grantor agrees that, to the extent notice of sale
or any other disposition of the Collateral shall be required by law, at least
fifteen (15) days' prior notice to the applicable Grantor of the time and place
of any public sale or the time after which any private sale or other disposition
of the Collateral is to be made shall constitute reasonable notification.  The
Agent shall not be obligated to make any sale or other disposition of Collateral
regardless of notice of sale having been given.  The Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  Each Grantor hereby waives any claims
against the Agent and the Lenders arising by reason of the fact that the price
at which the Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Agent accepts the first
offer received and does not offer the Collateral to more than one offeree, and
waives all rights that such Grantor may have to require that all or any part of
the Collateral be marshaled upon any sale (public or private) thereof.  Each
Grantor hereby acknowledges that (i) any such sale of the Collateral by the
Agent shall be made without warranty, (ii) the Agent may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like, (iii) the
Agent may bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness), if permitted by law, for the purchase, lease,
license or other disposition of the Collateral or any portion thereof for the
account of the Agent (on behalf of itself and the Lenders) and (iv) such actions
set forth in clauses (i), (ii) and (iii) above shall not adversely affect the
commercial reasonableness of any such sale of the Collateral.  In addition to
the foregoing, (i) upon written notice to any Grantor from the Agent,

24

--------------------------------------------------------------------------------




each Grantor shall cease any use of the Intellectual Property or any trademark,
patent or copyright similar thereto for any purpose described in such notice;
(ii) the Agent may, at any time and from time to time, upon 5 days' prior notice
to any Grantor, license, whether general, special or otherwise, and whether on
an exclusive or non-exclusive basis, any of the Intellectual Property,
throughout the universe for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine; and (iii) the Agent
may, at any time, pursuant to the authority granted in Section 8 hereof (such
authority being effective upon the occurrence and during the continuance of an
Event of Default), execute and deliver on behalf of a Grantor, one or more
instruments of assignment of the Intellectual Property (or any application or
registration thereof), in form suitable for filing, recording or registration in
any country.

(b)       In the event that the Agent determines to exercise its right to sell
all or any part of the Pledged Interests pursuant to Section 9(a) hereof, each
Grantor will, at such Grantor's expense and upon request by the Agent, execute
and deliver, and cause each issuer of such Pledged Interests and the directors
and officers thereof to execute and deliver, all such instruments and documents,
and do or cause to be done all such other acts and things, as may be necessary
or, in the opinion of the Agent, advisable to make such sale of such Pledged
Interests valid and binding and in compliance with applicable law.  Each Grantor
acknowledges the impossibility of ascertaining the amount of damages which would
be suffered by the Agent by reason of the failure by any Grantor to perform any
of the covenants contained in this Section 9(b) and, consequently, agrees that,
if any Grantor fails to perform any of such covenants, it shall pay, as
liquidated damages and not as a penalty, an amount equal to the value of the
Pledged Interests on the date the Agent demands compliance with this Section
9(b); provided, however, that the payment of such amount shall be applied
against the Obligations in a manner consistent with the Credit Agreement, but
shall not release any Grantor from any of its obligations under any of the other
Loan Documents.

(c)       Each Grantor recognizes that the Agent may deem it impracticable to
effect a public sale of all or any part of the Pledged Shares or any other
securities constituting Pledged Interests and that the Agent may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Agent shall have no obligation to delay the sale of any such securities for
the period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act.  Each Grantor further
acknowledges and agrees that any offer to sell such securities which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act) or (ii) made privately in the manner described above to not
less than fifteen bona fide offerees shall be deemed to involve a "public
disposition" for the purposes of Section 9-610(c) of the Code (or any successor
or similar, applicable statutory provision) as then in effect in the State of
New York, notwithstanding that such sale may not constitute a "public offering"
under the Securities Act, and that the Agent may, in such event, bid for the
purchase of such securities.

25

--------------------------------------------------------------------------------




(d)       Any cash held by the Agent (or its agent or designee) as Collateral
and all Cash Proceeds received by the Agent (or its agent or designee) in
respect of any sale of or collection from, or other realization upon, all or any
part of the Collateral may, in the discretion of the Agent, be held by the Agent
(or its agent or designee) as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Agent pursuant
to Section 10 hereof) in whole or in part by the Agent against, all or any part
of the Secured Obligations in such order as the Agent shall elect, consistent
with the provisions of the Credit Agreement.  Any surplus of such cash or Cash
Proceeds held by the Agent (or its agent or designee) and remaining after the
date on which all of the Secured Obligations have been indefeasibly paid in full
in cash after the termination of each Lender's Commitment and each of the Loan
Documents, shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

(e)       In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Agent and the
Lenders are legally entitled, the Grantors shall be jointly and severally liable
for the deficiency, together with interest thereon at the highest rate specified
in any applicable Loan Document for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other client charges of
any attorneys employed by the Agent to collect such deficiency.

(f)       Each Grantor hereby acknowledges that if the Agent complies with any
applicable requirements of law in connection with a disposition of the
Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.

(g)       The Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Agent's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that any Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Agent's rights under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

SECTION 10.   Indemnity and Expenses .

(a)       Each Grantor jointly and severally agrees to defend, protect,
indemnify and hold harmless the Agent and each other Indemnitee for, from and
against any and all claims, losses, damages, liabilities, obligations,
penalties, fees, reasonable costs and expenses (including, without limitation,
reasonable attorneys' fees, costs, expenses and disbursements, whether incurred
in a third party action or in an action brought by Agent or any other Indemnitee
against any Grantor to enforce its rights under this Section) incurred by the
Agent or such

26

--------------------------------------------------------------------------------




Indemnitee to the extent that they arise out of or otherwise result from or
relate to or are in connection with this Agreement (including, without
limitation, enforcement of this Agreement), except claims, losses or liabilities
resulting solely and directly from the Agent's or such Indemnitee's gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

(b)       Each Grantor jointly and severally agrees to pay to the Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Agent (whether
incurred in a third party action or in an action brought by Agent or any other
Indemnitee against any Grantor to enforce its rights under this Section) and of
any experts and agents (including, without limitation, any collateral trustee
which may act as agent of the Agent), which the Agent may incur in connection
with (i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Agent hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

27

--------------------------------------------------------------------------------




SECTION 11.   Notices, Etc.   All notices and other communications provided for
hereunder shall be given in accordance with the notice provision of the Credit
Agreement.

SECTION 12.   Security Interest Absolute; Joint and Several Obligations .  

(a)       All rights of the Secured Parties, all Liens and all obligations of
each of the Grantors hereunder shall be absolute and unconditional irrespective
of (i) any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, (ii) any change in the time, manner or place of payment of,
or in any other term in respect of, all or any of the Secured Obligations, or
any other amendment or waiver of or consent to any departure from the Credit
Agreement or any other Loan Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations, or (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any of the Grantors in
respect of the Secured Obligations.  All authorizations and agencies contained
herein with respect to any of the Collateral are irrevocable and are powers
coupled with an interest.

(b)       Each Grantor hereby waives (i) promptness and diligence, (ii) notice
of acceptance and notice of the incurrence of any Obligation by the Borrower,
(iii) notice of any actions taken by the Agent, any Lender, any Guarantor or any
other Person under any Loan Document or any other agreement, document or
instrument relating thereto, (iv) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations, the omission of or delay in which, but for the provisions of this
subsection (b), might constitute grounds for relieving such Grantor of any such
Grantor's obligations hereunder and (v) any requirement that the Agent or any
Lender protect, secure, perfect or insure any security interest or other lien on
any property subject thereto or exhaust any right or take any action against any
Grantor or any other Person or any collateral.

(c)       All of the obligations of the Grantors hereunder are joint and
several.  The Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
 In addition, the Agent may, in its sole and absolute discretion, select the
Collateral of any one or more of the Grantors for sale or application to the
Secured Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Grantors.  The release or discharge of any Grantor by the Agent
shall not release or discharge any other Grantor from the obligations of such
Person hereunder.

28

--------------------------------------------------------------------------------




SECTION 13.   Miscellaneous .

(a)       No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by each Grantor affected thereby and the Agent, and no waiver of any provision
of this Agreement, and no consent to any departure by any Grantor therefrom,
shall be effective unless it is in writing and signed by the Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(b)       No failure on the part of the Secured Parties to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Secured Parties provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Secured
Parties under any Loan Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
other Loan Document against such party or against any other Person, including
but not limited to, any Grantor.

(c)       This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to paragraph
(e) below, until the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents and (ii) be binding on each Grantor
all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code, and shall inure, together with all rights and
remedies of the Secured Parties hereunder, to the benefit of the Secured Parties
and their respective successors, transferees and assigns.  Without limiting the
generality of clause (ii) of the immediately preceding sentence, the Secured
Parties may assign or otherwise transfer their respective rights and obligations
under this Agreement and any other Loan Document to any other Person pursuant to
the terms of the Credit Agreement, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Secured
Parties herein or otherwise.  Upon any such assignment or transfer, all
references in this Agreement to any Secured Party shall mean the assignee of any
such Secured Party.  None of the rights or obligations of any Grantor hereunder
may be assigned or otherwise transferred without the prior written consent of
the Agent, and any such assignment or transfer shall be null and void.

(d)       Upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents, (i) subject to paragraph (e) below,
this Agreement and the security interests and licenses created hereby shall
terminate and all rights to the Collateral shall revert to the Grantors and (ii)
the Agent will, upon the Grantors' request and at the Grantors' expense, without
any representation, warranty or recourse whatsoever, (A) return to the Grantors
(or whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct) such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof and
(B) execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

29

--------------------------------------------------------------------------------




(e)       This Agreement shall remain in full force and effect and continue to
be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor's assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment or performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a "voidable preference," "fraudulent conveyance," or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

(f)       Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit C hereto
(each a "Pledge and Security Agreement Supplement"), (i) such Person shall be
referred to as an "Additional Grantor" and shall be and become a Grantor, and
each reference in this Agreement to "Grantor" shall also mean and be a reference
to such Additional Grantor, and each reference in this Agreement and the other
Loan Documents to "Collateral" shall also mean and be a reference to the
Collateral of such Additional Grantor, and (ii) the supplemental Schedules
I-VIII attached to each Pledge and Security Agreement Supplement shall be
incorporated into and become a part of and supplement Schedules I-VIII,
respectively, hereto, and the Agent may attach such Schedules as supplements to
such Schedules, and each reference to such Schedules shall mean and be a
reference to such Schedules, as supplemented pursuant hereto.

(g)       IT IS THE INTENT OF THE PARTIES HERETO THAT, IN ACCORDANCE WITH
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, ALL PROVISIONS OF THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND
THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST CREATED
HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(h)       In addition to and without limitation of any of the foregoing, this
Agreement shall be deemed to be a Loan Document and shall otherwise be subject
to all of terms and conditions contained in Sections 12.10 and 12.11 of the
Credit Agreement, mutatis mutandi.

(i)       Each Grantor irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action, suit or proceeding with respect to
this Agreement any special, exemplary, punitive or consequential damages.

(j)       Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such

30

--------------------------------------------------------------------------------




prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(k)       Section headings herein are included for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

(l)       This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of such counterparts taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of this
Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

GRANTORS:

S SQUARED, L.L.C., an Illinois limited
liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

ENVERSA COMPANIES LLC, a
Texas limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

WOODLAND WIRELESS SOLUTIONS
LTD., a Michigan corporation




By: ________________________________

Name: ______________________________

Title: _______________________________

CORNERWORLD CORPORATION, a
Nevada corporation




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

WOODLAND HOLDINGS CORP., a
Delaware corporation




By: ________________________________

Name: ______________________________

Title: _______________________________

CORNERWORLD, INC., a
Delaware corporation




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

GULF MEDIA SOLUTIONS, LLC, a
Delaware limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

TINY DIAL, LLC, a Delaware
limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

BASCOMB & RICHARDS, LLC, a
Delaware limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

LANTANA DIRECT, LLC, a
Delaware limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________




32

--------------------------------------------------------------------------------




DIGITAL360, LLC, a Nevada limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

AVENTURA MEDIA SYSTEMS, LLC, a
Florida limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

PHONE SERVICES & MORE, L.L.C., a
Michigan limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________







T2 TV, L.L.C., a Michigan limited liability
company




By: ________________________________

Name: ______________________________

Title: _______________________________







WEST MICHIGAN CO-LOCATION
SERVICES, L.L.C., a Michigan limited
liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

THE LEADSTREAM, LLC, a Delaware
limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________







T2 COMMUNICATIONS, L.L.C., a
Michigan limited liability company




By: ________________________________

Name: ______________________________

Title: _______________________________







CORNERWORLD TV, LLC, a
Michigan limited liability company







By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

 

 

MONEY JACK, LLC, a Delaware limited
liability company




By: ________________________________

Name: ______________________________

Title: _______________________________

 




33

--------------------------------------------------------------------------------